Application, pursuant to CPLR 7002 (subd [b], par 2), for writ of habeas corpus denied on the ground that there is nothing in the petition to indicate that petitioner’s waiver of counsel at the final revocation hearing was not knowingly made (People ex rel. Lawrence v Smith, 50 AD2d 1073, mot for lv to app den 38 NY2d 710; People ex rel. Coleman v Smith, 56 AD2d 734). In addition, petitioner’s papers are defective for failure of compliance with CPLR 7002 (subd [c], par 1). Greenblott, J. P., Main, Larkin, Mikoll and Herlihy, JJ., concur.